UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2445


MARIA ANTONIA LOVATO-GRANADOS; K.N.C.L.,

                    Petitioners,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: July 29, 2020                                          Decided: August 19, 2020


Before WILKINSON, KEENAN, and RICHARDSON, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aaron R. Caruso, ABOD & CARUSO, LLC, Gaithersburg, Maryland, for Petitioners.
Joseph H. Hunt, Assistant Attorney General, Anthony P. Nicastro, Assistant Director,
Jonathan Robbins, Senior Litigation Counsel, Office of Immigration Litigation, Civil
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Maria Antonia Lovato-Granados and her minor daughter, natives and citizens of El

Salvador, petition for review of an order of the Board of Immigration Appeals (“Board”)

dismissing their appeal from the Immigration Judge’s decision denying Lovato-Granados’

applications for asylum, withholding of removal, and protection under the Convention

Against Torture. We have considered the Petitioners’ claims after thoroughly reviewing

the record and conclude that the record evidence does not compel a ruling contrary to any

of the agency’s factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2018), and that substantial

evidence supports the Board’s decision, see INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992).

       Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Lovato-Granados (B.I.A. Nov. 27, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                      PETITTION DENIED




                                             2